Citation Nr: 1702040	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-18 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for surgical scar, right anterior neck associated with service-connected degenerative disc disease of the cervical spine, status post C5, C6, and C7 fusion with intervertebral disc syndrome and no evidence of radiculopathy (neck scar).  

2.  Entitlement to an initial compensable rating for surgical scar, right hip associated with service-connected residuals of right hip injury (right hip scar).  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1977 to December 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for the Veteran's neck and right hip scars, and assigned noncompensable evaluations for each disability, effective January 21, 2011.  

The Board observes that in November 2016, the Veteran's attorney filed a request for the Board to wait 90 days from the issuance of a November 2016 letter to issue a decision, as the Veteran intended to submit additional evidence in support of his claims.  In December 2016, the Veteran's attorney filed a brief in response to the November 2016 letter from the Board; a waiver of consideration of additional evidence by the RO was attached to the December 2016 submission from the Veteran's attorney.  As such, the Board may proceed to adjudicate the claims without initial review of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 U.S.C.A. § 7105(e)(1) (West 2014).  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's neck scar has been intermittently painful, and it itches constantly; there are no characteristics of disfigurement associated with the Veteran's neck scar.  

2.  Throughout the appeal period, the Veteran's right hip scar has been painful and numb; the scar is linear, and it does not result in limitation of motion or loss of function.   



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 percent, but no higher, for the Veteran's service-connected neck scar have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2016).  

2.  The criteria for an initial disability rating of 10 percent, but no higher, for the Veteran's service-connected right hip scar have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Regarding the duty to notify, once a claim of service connection has been granted, the filing of a notice of disagreement with the RO's rating of a disability does not trigger additional VCAA notice.  See 38 C.F.R. § 3.159(b)(3).  Therefore, further VCAA notice is not applicable to the Veteran's claims for compensable ratings, and there is no need to further discuss VA's duty to notify the Veteran.  See id.; see also, e.g., Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that where a claim for service connection has been granted, "the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements," such as the effective date or initial rating).  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  VA treatment records, private treatment records, and statements and photographs from the Veteran have been associated with the record.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  During the course of the appeal, the Veteran was afforded a VA scars examination in May 2011, a VA neck examination in February 2012, and VA neck and hip examinations in May 2014.  The examiners reviewed the Veteran's medical records, conducted interviews and examinations, and offered medical findings and opinions based on their evaluations of the Veteran and their medical expertise.  Thus, for purposes of determining the nature and severity of the Veteran's scars, the examination reports appear to be both thorough and fully adequate.  Particularly when considering the examination reports along with other evidence of record, including the Veteran's medical treatment records, the Board finds that an additional medical examination or opinion is not needed to adjudicate the Veteran's claims, as the evidence of record is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").  

As the Veteran has not identified any additional relevant evidence concerning his claims, and there is otherwise no indication of outstanding pertinent evidence to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claims is required for VA to comply with its duty to assist.  

II.  Increased Rating

	Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  

Where there is a question as to which of two ratings to apply, VA will assign the higher rating if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, it will assign the lower rating.  Id.  
The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

The Veteran's service-connected neck scar is currently rated under Diagnostic Code 7800, which pertains to burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800.  The Veteran's service-connected right hip scar is currently rated under Diagnostic Code 7805, which, as will be explained further below, pertains to other scars and other effects of scars evaluated under specified diagnostic codes.  38 C.F.R. § 4.118, Diagnostic Code 7805.  The Board will consider not only the criteria under currently-assigned diagnostic codes, but also the criteria set forth in other potentially applicable diagnostic codes.  

Under Diagnostic Code 7800, a 10 percent rating is warranted for scars that are located on the head, face, or neck when there is one characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  A 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips), or; with two or three characteristics of disfigurement.  Id.  A 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  Id.  An 80 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  Id.  

For purposes of evaluation of under 38 C.F.R. § 4.118, the eight characteristics of disfigurement are: a scar that is five or more inches, or thirteen centimeters, in length; a scar that is at least one-quarter of an inch, or 0.6 centimeters, wide at the widest part; surface contour of the scar that is elevated or depressed on palpation; a scar that is adherent to underlying tissue; skin that is hypo- or hyper-pigmented in an area exceeding six square inches, or 39 square centimeters; skin texture that is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, or 39 square centimeters; underlying soft tissue that is missing in an area exceeding six square inches, or 39 square centimeters; and skin that is indurated and inflexible in an area exceeding six square inches, or 39 square centimeters.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1.  VA is to consider unretouched color photographs when evaluating under these criteria.  Id. at Note 3.  Additionally, VA is to separately evaluate disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25 to combine the evaluation(s) with the evaluation assigned under Diagnostic Code 7800.  Id. at Note 4.  Finally, the characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics that are required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id. at Note 5.  

Diagnostic Code 7801 applies to burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one that is associated with underlying soft tissue damage.  Id. at Note 1.  Diagnostic Code 7802 pertains to burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A superficial scar is one that is not associated with underlying soft tissue damage.  Id. at Note 1.  
Pursuant to Diagnostic Code 7804, which applies to unstable or painful scars, a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note 1.  If one or more scars are both unstable and painful, VA is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note 2.  Additionally, scars that are evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804 when applicable.  Id. at Note 3.  

According to Diagnostic Code 7805, which applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, VA is to evaluate any disabling effect(s) not considered in a rating provided under such Diagnostic Codes under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

	Neck Scar: Factual Background and Legal Analysis

The Veteran contends that he is entitled to an initial compensable rating for his neck scar.  As set forth in his December 2011 notice of disagreement (NOD) and June 2013 VA Form 9, the Veteran contends that his neck scar is sometimes painful and that it itches all of the time, especially when the weather changes.  As set forth in his VA Form 9, the Veteran also maintains that his neck scar is wider than 0.6 centimeters at its widest point.  

The Veteran was afforded a VA scars examination in May 2011.  With respect to his neck scar, the examination report notes that the Veteran did not report any current pain or skin breakdown; however, the Veteran did report that his scar was itchy.  There were no reported limitations on employment or on routine daily activities due to the scar.  On physical examination, the maximum width of the Veteran's neck scar was 0.3 centimeters, and the maximum length was seven centimeters.  His neck scar was neither nonlinear nor unstable.  There was no pain on palpation, and the Veteran's scar did not result in limitation of motion or loss of function.  There was no inflammation, edema, or keloid formation associated with the scar, nor was there any adherence to underlying tissue.  There was no underlying soft tissue damage or underlying tissue loss.  The scar was neither elevated nor depressed, and the texture of the scarred area was noted to be normal.  The scar did not have induration or inflexibility, and the scar was the same color as the Veteran's normal skin.  There was no disfigurement or asymmetry of the head, face, or neck on account of the Veteran's neck scar.  The diagnosis was well-healed scar, right anterior neck.  According to the examiner, the Veteran's neck scar did not pose any significant effects on occupational activities, and it did not impact his usual daily activities.  

February 2012 and May 2014 VA neck examination reports pertaining to the Veteran's service-connected degenerative disc disease of the cervical spine provide that the scar was not painful or unstable, and that the total area of the scar was not greater than 39 square centimeters.  

VA and private medical treatment records during the course of the appeal note treatment pertaining to chronic neck pain associated with the Veteran's history of degenerative disc disease, but they do not include any notations regarding the Veteran's service-connected neck scar.  

The Board finds that a compensable rating is not warranted under Diagnostic Code 7800, the Diagnostic Code under which the Veteran's neck scar is currently rated.  As detailed above, a 10 percent rating is warranted only when there is one characteristic of disfigurement.  Based on the May 2011 VA scars examination, the maximum width of the Veteran's neck scar was 0.3 centimeters, and the maximum length was seven centimeters, neither of which satisfies the criteria for characteristics of disfigurement under 38 C.F.R. § 4.118.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1.  Additionally, there is no indication that the Veteran has surface contour of the scar that is elevated or depressed on palpation; that the scar is adherent to underlying tissue; that the Veteran's skin is hypo- or hyper-pigmented in an area exceeding six square inches, or 39 square centimeters; that the Veteran has abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, or 39 square centimeters; that underlying soft tissue is missing in an area exceeding six square inches, or 39 square centimeters; or that the Veteran's skin is indurated and inflexible in an area exceeding six square inches, or 39 square centimeters.  As there is no competent evidence of characteristics of disfigurement, a compensable rating is not warranted under Diagnostic Code 7800.  See id.  

The Board has considered the Veteran's lay statement that his neck scar is wider than 0.6 centimeters, in addition to the photographs of his neck scar that he submitted in June 2013.  However, the Veteran's lay statement is outweighed by objective medical evidence, namely, measurements taken by a medical professional.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  As noted above, the examiner's measurements indicate that it its widest point, the Veteran's neck scar is 0.3 centimeters wide.  Additionally, the photographs, which include no basis for determining the width or length of the Veteran's scar, do not provide any indication that the Veteran's neck scar exceeds 0.6 centimeters in length, nor do they otherwise indicate that additional examination or medical opinion is warranted.  

While the characteristics of the Veteran's neck scar do not warrant a compensable rating under Diagnostic Code 7800, the Board finds that the evidence of record supports a finding that the Veteran's neck scar has met the criteria for a 10 percent rating under Diagnostic Code 7804 throughout the course of the appeal.  Although the May 2011, February 2012, and May 2014 VA examination reports provide that the Veteran's neck scar was not painful at the time of examination, the Veteran did report that it itched him; moreover, he has otherwise consistently reported that his neck scar is sometimes painful and that it constantly itches, and that the severity of his symptoms increases when the weather changes.  The Board notes that the Veteran is competent to report observable symptoms, such as pain and other discomfort, and although he denied pain at the time of the VA examinations, the Board does not question the Veteran's credibility.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Given the pain and discomfort associated with the Veteran's neck scar, the Board resolves any doubt in the Veteran's favor and finds that throughout the course of the appeal, the Veteran's neck scar has been "painful," such that it warrants a 10 percent rating under Diagnostic Code 7804, which, as stated above, pertains to one or two scars that are unstable or painful.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  There is no indication that a rating in excess of 10 percent is warranted for the Veteran's neck scar at any time during the course of the appeal, as there is no indication of three or four scars that are unstable or painful.  See id.  

As Diagnostic Codes 7801 and 7802 only pertain to scars that are not of the head, face, or neck, those provisions are inapplicable and do not support a rating in excess of 10 percent at any time during the course of the appeal.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802.  Finally, as there is no indication of any other disabling effects that would warrant evaluation under an appropriate diagnostic code, an increased rating under Diagnostic Code 7805 is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  Specifically, the examination reports provide that aside from the Veteran's subjective reports of pain and discomfort, there are no other pertinent symptoms associated with his neck scar, such as instability.  Moreover, the May 2011 examination report provides that his neck scar poses no significant effects on occupational activities, and that it does not affect his usual daily activities.  

In summary, the Board finds that an initial 10 percent rating, but no higher, is warranted for the Veteran's neck scar pursuant to Diagnostic Code 7804.  See 38 C.F.R. § 4.118, Diagnostic Code 7804; see also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

	Right Hip Scar: Factual Background and Legal Analysis

The Veteran contends that he is entitled to an initial compensable rating for his service-connected right hip scar.  As set forth in his January 2011 informal claim, December 2011 NOD, and June 2013 VA Form 9, the Veteran contends that his right hip scar is very painful, and that it is numb and tingles all of the time.  In his January 2011 informal claim, the Veteran indicated that his scar was attached to his muscle and that it resulted in limitation of motion.  

The Veteran was afforded a VA scars examination in May 2011.  With respect to his right hip scar, the examination report notes that the Veteran did not report any current pain or skin breakdown; however, the Veteran did report that his scar burned and bothered him.  There were no reported limitations on employment or on routine daily activities due to the scar.  On physical examination, the maximum width of the Veteran's right hip scar was one centimeter, and the maximum length was twenty-two centimeters.  His right hip scar was neither nonlinear nor unstable.  There was no pain on palpation, and the Veteran's scar did not result in limitation of motion or loss of function.  There was no inflammation, edema, or keloid formation associated with the scar, nor was there any adherence to underlying tissue.  There was no underlying soft tissue damage or underlying tissue loss.  The scar was neither elevated nor depressed, and the texture of the scarred area was noted to be normal.  The scar did not have induration or inflexibility, and the scar was the same color as the Veteran's normal skin.  The diagnosis was well-healed scar, right hip region.  According to the examiner, the Veteran's right hip scar did not pose any significant effects on occupational activities, and it did not impact his usual daily activities.  

A May 2014 VA hip and thigh examination pertaining to the Veteran's service-connected residuals of right hip injury provides that the scar was not painful or unstable, and that the total area of the scar was not greater than 39 square centimeters.  

VA and private medical treatment records during the course of the appeal note treatment pertaining to chronic right hip pain due to osteoarthritis, but they do not include any notations regarding the Veteran's service-connected right hip scar.  

The Board finds that the evidence of record supports a finding that the Veteran's right hip scar has met the criteria for a 10 percent rating under Diagnostic Code 7804 throughout the course of the appeal.  Notwithstanding the fact that the May 2011 and May 2014 VA examination reports provide that the Veteran's right hip scar was not painful at the time of examination, at the May 2011 examination, the Veteran did report that his right hip scar burned and bothered him; in addition, the Veteran has otherwise consistently maintained that his right hip scar is very painful and that he constantly experiences a numbing and tingling sensation at his scar.  As detailed above, the Veteran is competent to report observable symptoms, such as pain and other discomfort, such as numbing, tingling, and burning, and although he denied pain at the time of the VA examinations, the Board does not question the Veteran's credibility with respect to his reports of pain and other discomfort throughout the course of the appeal.  Given the Veteran's pain and discomfort associated with his right hip scar, the Board resolves any doubt in the Veteran's favor and finds that throughout the course of the appeal, the Veteran's right hip scar has been "painful," such that it warrants a 10 percent rating under Diagnostic Code 7804, which, as stated above, pertains to one or two scars that are unstable or painful.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  There is no indication that a rating in excess of 10 percent is warranted for the Veteran's right hip scar at any time during the course of the appeal, as there is no indication of three or four scars that are unstable or painful.  See id.  

The Board has also considered whether the Veteran's right hip scar warrants a rating in excess of 10 percent under another diagnostic code and concludes that it does not.  The Board notes that the Veteran has contended that his right hip scar should be evaluated based on the eight characteristics of disfigurement set forth in Diagnostic Code 7800, and in June 2013, he submitted photographs in support of his assertion that his right hip scar exceeds 13 centimeters in length and is wider than 0.6 centimeters.  However, Diagnostic Code 7800 only pertains to scars of the head, face, or neck, and as such, this Diagnostic Code is inapplicable to the Veteran's claim.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.  Additionally, as the medical evidence of record establishes that the Veteran's right hip scar is linear as opposed nonlinear, neither Diagnostic Codes 7801 nor Diagnostic Code 7802 apply to his claim, as they only apply to nonlinear scars that are not of the head, face, or neck.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802.  

Finally, as there is no indication of any other disabling effects that would warrant evaluation under an appropriate diagnostic code, an increased rating under Diagnostic Code 7805 is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  Specifically, the examination reports provide that aside from the Veteran's subjective reports of pain and discomfort, there is no objective medical evidence of any other disabling effects associated with the Veteran's right hip scar, such as instability.  In this regard, the Board finds significant that according to the May 2011 examination report, the Veteran's right hip scar poses no significant occupational effects, nor does it affect his usual daily activities.  

While the Board has considered the Veteran's contentions that his right hip scar adheres to underlying tissue and that it causes limitation of motion, the Veteran's contentions are outweighed by the objective medical evidence of record, particularly the May 2011 examination report.  While the Veteran is competent to report observable symptoms, the question of whether a scar adheres to underlying tissue is beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board).  As such, the May 2011 examination report, which specifically notes that there was no adherence to underlying tissue, outweighs the Veteran's lay contention.  See Caluza, 7 Vet. at 511.  Additionally, to the extent that the Veteran attributes any loss of motion in his right hip region to his right hip scar, the Veteran's contention is outweighed by the May 2011 examiner's findings.  As detailed above, based on physical examination of the Veteran's well-healed right hip scar and the Veteran's reports, the May 2011 examiner found that the Veteran's scar did not result in limitation or motion or loss of function.  As the examiner's findings and opinions regarding limitation of motion or loss of function associated with the Veteran's right hip scar were based on physical examination of the Veteran, in addition to the examiner's medical expertise regarding the functional impact of scars, the Board affords significant probative value to the May 2011 examination report and finds that it outweighs the Veteran's contention regarding limitation of motion associated with his right hip scar.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008); Caluza, 7 Vet. App. at 511.  

In summary, the Board finds that an initial 10 percent rating, but no higher, is warranted for the Veteran's right hip scar pursuant to Diagnostic Code 7804.  See 38 C.F.R. § 4.118, Diagnostic Code 7804; see also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

III.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated periods of hospitalization so as to render the regular schedular standards impractical.  See id.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  See id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with established criteria.  

If the criteria reasonably describe a claimant's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is therefore adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his neck and right hip scar disabilities.  Both the Veteran's neck and right hip scar disabilities are manifested by pain and discomfort.  The 10 percent ratings assigned for each disability under Diagnostic Code 7804 contemplate these impairments.  As such, the disability picture for both the Veteran's neck and right hip scar disabilities is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  Notably, in addition to his neck and right hip scar disabilities, the Veteran is service-connected for degenerative disc disease of the cervical spine and residuals of a right hip injury.  However, neither the Veteran nor his representative has indicated any specific service-connected disabilities that are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.  

After applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds that there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, neither the Veteran's neck nor right hip scar disability presents an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an initial 10 percent rating, but no higher, for surgical scar, right anterior neck, is granted, subject to the laws and regulations governing the payment of VA compensation.  

Entitlement to an initial 10 percent rating, but no higher, for surgical scar, right hip, is granted, subject to the laws and regulations governing the payment of VA compensation.  



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


